773 N.W.2d 902 (2009)
Dennis LALONE and Dianne Lalone, Co-Conservators of the Estate of Brandon LaLone, Plaintiffs-Appellants,
v.
RIEDSTRA DAIRY LTD., RT Engineering Ltd. f/k/a Rota-Tech Dairy Sheds International Ltd., RT International Ltd. f/k/a Rota-Tech Dairy Sheds International Ltd., RT Installations Ltd., and DeLaval, Inc., Defendants-Appellees.
Docket No. 139028. COA No. 290415.
Supreme Court of Michigan.
October 28, 2009.

Order
On order of the Court, the application for leave to appeal the May 13, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.